UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6909



STANLEY WALLACE MILLER,

                                              Plaintiff - Appellant,

          versus


WARDEN, Keen Mountain; ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA; JAMES A. HARTLEY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-99-445-7)


Submitted:   September 30, 1999           Decided:   October 13, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Wallace Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Wallace Miller, a Virginia inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find that this appeal is frivolous.   Accordingly, we dismiss the

appeal on the reasoning of the district court.      See Miller v.

Warden, No. CA-99-445-7 (W.D. Va. June 18, 1999).* We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
June 17, 1999, the district court’s records show that it was
entered on the docket sheet on June 18, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2